Citation Nr: 0843597	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  03-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee 
disability, including as secondary to his service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 through 
February 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

The record includes several VA examination reports that are 
entirely unresponsive to the issue of whether the veteran's 
right knee disability is causally connected to his service-
connected left knee disability, and one private competent 
medical opinion that the veteran's right knee disability is 
more likely than not related to his left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability are met.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§  
3.303(a), 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to establish service connection for a 
right knee disability, which he contends manifested as a 
direct result of his service connected left knee disability.  
Generally, for service connection, the record must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Under 38 C.F.R. 
§ 3.310(a), service connection may also be granted on a 
secondary basis for a disability that is proximately due to a 
service-connected disability.

This matter has been remanded several times by the Board in 
order to obtain VA medical opinions regarding the etiology of 
the veteran's knee.  The April 2005 VA examination report, 
which followed the July 2004 remand, discusses only the 
veteran's left knee.  There is no mention of a right knee 
disability in that report.  Following the examination, the RO 
granted service connection for the left knee and the appeal 
continued regarding the right knee.

In September 2007, the Board again remanded the right knee 
issue for compliance with the July 2004 remand order to 
determine the nature and etiology of the bilateral knee 
condition.  The RO essentially failed to comply regarding the 
right knee.  If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken. See Stegall v. West, 
11 Vet. App. 268 (1998).  In October of that year, the 
veteran submitted a statement specifically alleging that his 
right knee disability is a secondary condition to the service 
connected left knee disability.  

December 2006 and October 2007 VA x-ray reports confirm that 
the veteran does have osteoarthritis.  The question remained, 
however, whether the veteran's right knee disability is 
causally connected to his service-connected left knee, or 
otherwise connected to service.  The January 2008 VA 
examination report reiterates the veteran's medical history 
with regard to his knees, and confirms the diagnosis.  The 
examiner went on to state that "the temporal relationship of 
the patient's right knee condition to his service is such 
that the knee condition arose nearly 40 years after the 
completion of service.  Thus, in terms of causal 
relationship, there is no discrete injury documented such as 
a meniscus tear, osteochondral injury, etc. to directly link 
his military service to his present condition, that is, 
osteoarthritis."  The examiner went on to say that, while it 
is possible that many in-service parachute jumps in service 
may have accelerated the development of right knee 
osteoarthritis, he could not make any direct connection 
between the veteran's active service and his right knee 
osteoarthritis.  The examiner again totally ignored the 
essence of the veteran's claim, which is that his right knee 
osteoarthritis was caused by his service-connected left knee 
disability.  The examiner completely failed to render an 
opinion as to the specific issue at hand.  Because of this 
failure to comply, the Board again remanded the matter in May 
2008 for an addendum to the opinion that addresses the issue 
of secondary service connection.

In July 2008, the VA examiner added an addendum to the 
January report.  The addendum was entirely redundant to the 
previous opinions.  The examiner stated, "Veteran does have 
R knee DJD. However, in my medical opinion, it is less likely 
than not that the veteran's current R knee disability is 
related to military service.  Rationale includes fact that R 
knee was not injured in service that he is aware of and time 
of service was more than 30 years before current knee SX 
began."  The addendum is quoted in its entirety here, and it 
again ignored the issue of whether the veteran's right knee 
symptoms are secondary to the service-connected left knee 
disability.

While the VA physicians were wholly unresponsive to the 
Board's requirements, the veteran himself clearly understood 
the evidence he needed, which was a competent medical opinion 
relating his right knee arthritis to his left knee 
disability.  In February 2008, the veteran submitted an 
opinion from Casey Eison, Doctor of Physical Therapy.  The 
doctor stated that he a treating physician of the veteran and 
is familiar with his disability and medical history.  The 
doctor opined that the right knee disability is "more likely 
than not related to (greater than 50%) his service connected 
left knee injury."  The doctor went on to provide a detailed 
basis for this opinion.  In particular, the doctor stated 
that the veteran has had difficulty ambulating on his left 
knee for the past twenty years, and that secondary to an 
abnormal gait pattern, he ambulates with more of his body 
weight being places on the right side.  Over time, according 
to the doctor, this has caused overuse and increased pain and 
degeneration in his right knee.  

To summarize, the claims folder contains several VA 
examination reports that are entirely unresponsive to the 
issue of whether the veteran's right knee disability is 
causally connected to his service-connected left knee 
disability, and one private competent medical opinion clearly 
stating, with a well explained basis, that the veteran's 
right knee disability is more likely than not related to his 
left knee disability.  In other words, the only evidence in 
the claims folder actually addressing the veteran's claim for 
secondary service connection supports the claim.  The 
preponderance of the evidence is, therefore, clearly in favor 
of establishing service connection for the veteran's right 
knee disability as secondary to the service-connected left 
knee.  The veteran's claim is granted.

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.


ORDER

Entitlement to service connection for a right knee disability 
is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


